 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                               UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
     In re:                                               Case No.: 18-52601-MEH
12                                                        Chapter 13
     MICHAEL HAROUTUN MIROYAN,                            RS No. WS110
13
              Debtor.                                        Date: March 1, 2019
14
                                                            Time: 9:30 a.m.
15                                                          Court: 3020, Hon. M. Elaine Hammond
16
                         SUPPLEMENTAL BRIEF OF THE KAI FAMILY TRUST
17                        IN SUPPORT OF MOTION FOR RELIEF FROM STAY

18            Pursuant to the Court’s request after the hearing on January 31, 2019, the Kai Family 1998
19   Trust Dated October 5, 1998 (“Kai Trust”), submits this Supplemental Brief in support of their
20   motion for full and complete relief from the automatic stay under 11 U.S.C. §362(d)(1),1 together
21   with an in rem order under Code §362(d)(4) (“Motion”).
22            The Motion seeks relief to continue the judicial foreclosure of an undeveloped lot located in
23   Hawaii identified in bankruptcy debtor Michael Haroutun Miroyan’s (“Miroyan”) bankruptcy
24   schedule2 A/B, Item 1.4 as: “Empty Land in HI, Lot: 3-6-8-002-053,” referred to herein as “Parcel
25
     1
26     Further references to Title 11 of the U.S. Code are abbreviated as the “Code.”
     2
       Kai Trust requests the Court take judicial notice of the Miroyan’s bankruptcy schedules and Plan in
27
     the above captioned Chapter 13 case under Rules 201(b) and 201(d) of the Federal Rules of
28   Evidence, which are made applicable to this proceeding by Rule 9017 of Federal Rules of
     Bankruptcy Procedure.
                                                                                                    Page - 1
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1   53.” Parcel 53 was previously owned by Hawaiian Riverbend, LLC (“HR LLC”), Miroyan’s single

 2   member LLC and former Chapter 11 debtor, until Miroyan caused HR LLC to fraudulently transfer

 3   Parcel 53 to himself for no consideration on or about August 9, 2018 (See Exhibit “A” to Motion”).

 4   HR LLC (not Miroyan) is the obligor on long overdue notes secured by Parcel 53 in favor of the Kai

 5   Trust, all of which are in default.

 6          The Motion requested the following relief:3

 7                 1.      Full and complete relief from the stay under Code §362(d)(1) to proceed
            under applicable non-bankruptcy law to enforce all rights and remedies to foreclose
 8          upon and obtain possession of Parcel 53, including but not limited to amending the
            complaint in the Civil Action4 to include Miroyan as an additional defendant, and
 9
            prosecution of the Civil Action to final judgment.
10
                   2.      An order granting this Motion and providing full and complete relief
11          from the stay under Code §362(d)(4), and that such order be effective in rem to be
            binding and effective in any bankruptcy case commenced by or against any bankruptcy
12
            debtor who claims any interest in Parcel 53 for a period of 180 days from the date of
13          the hearing on this Motion, without further notice, or upon recording of a copy of this
            Court’s order or giving appropriate notice of its entry in compliance with applicable
14          non-bankruptcy law.
15
                    3.      Waiver of the 14-day stay prescribed by FRBP 4001(a)(3).
16
                    4.      Such other and further relief as the Court found fair and equitable.
17
            Although the Motion requested relief to continue prosecution of the Civil Action to final
18
     judgment, the Court questioned the status of the foreclosure in the Civil Action given the transfer of
19
     Parcel 53 prior to the November 26, 2018 auction, which occurred a few hours after this Chapter 13
20
     bankruptcy case was filed.5
21
22
     3
23     See Motion for Relief from Stay filed on December 29, 2019, Docket No. 24, pp. 6:23 – 7:9.
     4
       Civil Action No. 15-1-0164K against HR LLC pending in the Circuit Court of the Third Circuit
24   State of Hawaii seeking to foreclose on Parcel 53, filed on or about May 1, 2015 (“Civil Action”).
     5
25     Miroyan’s bankruptcy filing did not stay the Civil Action against HR LLC, because Miroyan
     wasn’t a party to the Civil Action. See, In In re McCormick, 381 B.R. 594 (Bankr. S.D.N.Y. 2008);
26   In re Sun-Ming Sheu, 2009 Bankr. LEXIS 1703 (Bankr. E.D.N.Y. 2009); In re Penn, 2010 Bankr.
     LEXIS 1546, at *4-5 (Bankr. N.D. Ga. 2010) (“Unless extended by the court in an "unusual
27
     situation," the protections afforded by section 362(a)(1) are "'only available to the debtor, not third
28   party defendants or co-defendants.'" Kreisler v. Goldberg, 478 F.3d 209, 213 (4th Cir. 2007)
     (quoting A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 999 (4th Cir.1986)). A separate legal entity
                                                                                                    Page - 2
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1          I.      Hawaii Mortgage Law Is Based On the Lien Theory of Mortgages, Therefore HR

 2   LLC Retained Legal and Equitable Title to Parcel 53 Notwithstanding the Interlocutory

 3   Decree of Foreclosure and Appointment of the Commissioner In the Civil Action

 4          Hawaii mortgage law is based on the lien theory of mortgages. See FHLMC v. Transamerica

 5   Ins. Co., 89 Hawai‘i 157, 164, 969 P.2d 1275, 1282 (Haw. 1998); see also Adair v. Kona Corp., 51

 6   Haw. 104, 110, 452 P.2d 449, 453 (Haw. 1969). Under the lien theory of mortgages, “the mortgagee

 7   is regarded as owning a security interest only and both legal and equitable title remain in the

 8   mortgagor until foreclosure.” Restatement (Third) of Property § 4.1(a) at 278 (1999). Hawai‘i Nat’l

 9   Bank v. Cook, 99 Hawai‘i 334, 342-43, 55 P.3d 827, 835-36 (Haw. App. 2000), rev’d on other

10   grounds, 100 Hawai‘i 2, 58 P.3d 60 (Haw. 2002).

11           On default, the mortgagee has only a possessory interest, and ownership of the property

12   remains subject to the mortgagor’s equity of redemption. In order to terminate the mortgagor’s

13   equity of redemption, the mortgagee must bring an action to foreclose the mortgage, obtain a writ of

14   execution for sale of the mortgaged property, and sell the property through foreclosure. Fed. Home

15   Loan Mortg. Corp. v. Transamerica Ins. Co., 89 Hawai‘i 157, 164, 969 P.2d 1275, 1282 (Haw.1998)

16          Under Hawaii law, it therefore appears HR LLC retained legal and equitable title to Parcel

17   53, despite the entry of the interlocutory decree of foreclosure and appointment of the Commissioner

18   on March 21, 2018 in the Civil Action. (See Declaration of Kenneth Y. Kai filed concurrently

19   herewith (the “Kai Decl.”), Exhibit 9). The effect of this appointment did no more than grant the

20   Commissioner a possessory interest in Parcel 53, because “the commissioner takes possession of the

21   mortgaged property and preserves the property for the benefit of the person or entity subsequently

22   entitled to it.” Hawai'i Nat'l Bank v. Cook, Id., at 347. The legal and equitable title remained with HR

23   LLC until final resolution of the Civil Action, which means the transfer of Parcel 53 from HR LLC

24   to Miroyan, despite the fact is was fraudulent, rendered the November 26, 2018 auction a nullity.

25          II.     The Warranty Deed from HR LLC to Miroyan Was a Fraudulent Transfer

26
27
28   that is established to hold property is considered a separate legal entity for that purpose and, should
     that legal entity desire bankruptcy protection, it must file its own petition.”
                                                                                                       Page - 3
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1          Although HR LLC retained legal and equitable title to Parcel 53, the Warranty Deed

 2   conveyed by HR LLC to Miroyan is void as to the Kai Trust, because it was a fraudulent conveyance

 3   intended to defraud HR LLC’s creditors by hindering or delaying the foreclosure proceedings in the

 4   Civil Action. As explained by the Hawaii Supreme Court in Kanamu v. Parke,

 5                  A fraudulent conveyance is no conveyance as against the interest
                    intended to be defrauded. It is impossible that these deeds can be
 6                  permitted to stand as a security, if they are to be adjudged bad ab initio.
 7                  . . . [A] deed by which the parties convey with the intention to defraud
                    is void as against creditors. . . . The terms “void” and “voidable” are
 8                  often used without precision. If a deed is absolutely void, it cannot be
 9                  the source of a title: if voidable only, as between the parties, it may be.
                    The deed . . . if fraudulent, was void between the parties, but voidable
10                  only, as to subsequent purchasers, or creditors, dependent upon the proof
                    of fraud. 6 Haw. 91, 92-94 (Haw. 1872) (citation omitted) (emphasis
11                  added).
12          Hawaii’s Uniform Fraudulent Transfer Act, HRS § 651C-4(a)(1), provides:
13                  A transfer made or obligation incurred by a debtor is fraudulent as to a
                    creditor, whether the creditor’s claim arose before or after the transfer
14
                    was made or the obligation was incurred, if the debtor made the transfer
15                  or incurred the obligation with actual intent to hinder, delay, or defraud
                    any creditor of the debtor.
16
            To challenge the validity of the transfer of Parcel 53, which is a question of fact, the Kai
17
     Trust will have to join Miroyan as an indispensable party to the Civil Action:
18
                    “[W]here a creditor alleges a fraudulent transfer of property from a
19                  judgment debtor to a transferee who retains title to the subject property
                    or who claims an interest in the property or its proceeds, the transferee
20                  is a necessary party to any action seeking to set aside the transfer. Such
21                  an action for relief against a transfer alleged to be fraudulent should be
                    brought pursuant to Hawaii Revised Statutes (HRS) ch. 651C (1985),
22                  see supra n.2, and should expressly name the alleged fraudulent
                    transferees as defendants. Our holding is consistent with established
23                  Hawaii law regarding the naming of parties in property disputes. Cf.
24                  Rossiter v. Rossiter, 4 Haw. App. 333, 337, 666 P.2d 617, 620 (1983)
                    (record owner of property was necessary and indispensable party to
25                  action affecting her interest in property, and family court had no
                    jurisdiction to adjudicate questions affecting title to property where
26                  record owner not named as party). Fundamental principles of due
27                  process require that transferees who claim an interest in real property or
                    its proceeds have a full and fair opportunity to contest claims of
28

                                                                                                     Page - 4
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
                    fraudulent transfer.” Tanaka v. Nagata, 76 Hawai‘i 32, 36-37, 868 P.2d
 1                  450, 454-55 (Haw. 1994).
 2          Under Hawaii law, the transfer of Parcel 53 from HR LLC to Miroyan is void as to the Kai
 3   Trust, but merely voidable as to other creditors. In order to deliver clear and insurable title through
 4   foreclosure, the Kai Trust has therefore determined Miroyan must be named as a party to the Civil
 5   Action, and the auction conducted again. The Kai Trust has not determined whether or not the
 6   fraudulent transfer of Parcel 53 also needs to be avoided, however requests that relief should it
 7   become necessary.
 8          III.    The Curtis Factors Weigh Heavily In Favor of Granting the Motion and Allowing
 9   the Civil Action to Proceed to Final Judgment against Both HR LLC and Miroyan
10          Courts have identified various factors relevant to determining whether the stay should be
11   lifted to allow a creditor to continue pending litigation in a non-bankruptcy forum. The now familiar
12   “twelve factor test” originated in In re Curtis, 40 B.R. 795, 799–800 (Bankr.D.Utah 1984)(“Curtis
13   Factors”) has been adopted by most courts in the Ninth Circuit. (See, Newberry v. City of San
14   Bernardino (In re City of San Bernardino), 558 B.R. 321, 332 (C.D. Cal. 2016); In re Plumberex
15   Specialty Products, Inc., 311 B.R. 551, 559 (Bankr. C.D. Cal. 2004)).
16          The Second Circuit first applied the Curtis Factors in In re Sonnax Indus., 907 F.2d 1280,
17   1285 (2d Cir.1990), which has become a leading case at the circuit level. As noted in Sonnax, not all
18   of the twelve Curtis Factors are relevant in every case. Id. at 1286; see Mazzeo, 167 F.3d at 143.
19   Nor is a court required to give each of the Curtis Factors equal weight in making its determination.
20   Burger Boys, Inc. v. S. St. Seaport Ltd. Pa. (In re Burger Boys, Inc.), 183 B.R. 682, 688 (S.D.N.Y.
21   1994); In re N.Y. Med. Group, P.C., 265 B.R. 408, 413 (Bankr.S.D.N.Y. 2001).
22          As discussed below, the Curtis Factors as applied to this Motion strongly favor granting the
23   Kai Trust complete relief from stay to add Miroyan as a defendant in the Civil Action, seek
24   avoidance of the fraudulent transfer, and pursue the Civil Action to final judgment.
25          1.      Whether the relief will result in a partial or complete resolution of the issues.
26                  Relief from stay will result in a complete resolution of the Kai Trust’s rights to
27   foreclose on Parcel 53. It will permit the Kai Trust to add Miroyan as a defendant in the Civil
28   Action, and, if necessary, seek avoidance of the fraudulent transfer of Parcel 53 from HR LLC to

                                                                                                      Page - 5
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1   Miroyan, thereby consolidating all of the necessary parties and claims in the Civil Action. And to

 2   the extent HR LLC has alleged claims against the Kai Trust regarding the execution of the secured

 3   promissory notes and mortgages,6 those claims can and should be addressed in the Civil Action,

 4   because HR LLC is not a party in this Bankruptcy Case. Relief from stay will allow a complete

 5   resolution of the Kai Trust’s claim against Parcel 53 in the Civil Action.

 6          2.      The lack of any connection with or interference with the bankruptcy case.

 7                  A bankruptcy court must be cognizant of the entire bankruptcy case and its progress,

 8   and adjudicate stay relief issues from this perspective. Santa Clara Cnty. Fair Ass'n v. Sanders (In

 9   re Santa Clara Cnty. Fair Ass'n), 180 B.R. 564, 567 (9th Cir. BAP 1995). In that context, Miroyan

10   admitted in open Court7 he engineered and participated in the fraudulent transfer of Parcel 53 from

11   HR LLC to himself. Miroyan’s Chapter 13 bankruptcy case was filed in bad faith, and is eventually

12   going to be dismissed or converted. (See for example, First Amended Trustee’s Objection to

13   Confirmation filed on 2/5/2019, Docket No. 54, and the Kai Trust’s Objection to Plan filed on

14   12/21/2018, Docket No. 28). And since the Action by Written Consent states Miroyan “assumed all

15   of the obligations of the Company [HR LLC],” there is no question he is not eligible to be a debtor

16   under Chapter 13, because his debts far exceed the allowed limits of Code §109(e).8 The Court will

17   also note Miroyan failed to disclose his assumed obligations in either his Chapter 13 Plan (dated

18   12/6/18), or Bankruptcy Schedules (filed 12/10/18, Docket No. 13, pp.15 – 19), both listing only

19   $1,444.00 in unsecured claims.

20          The Kai Trust does not believe the requested relief has or will have any connection or

21   interference with Miroyan’s bankruptcy case, because Miroyan’s bankruptcy case was filed in bad

22   faith and is going to be dismissed or converted. Moreover, it will ultimately be determined Parcel 53

23
     6
       The Kai Trust contends any such alleged claims “Counterclaims” have either been adjudicated in
24   the Civil Action, or waived and extinguished in the HR LLC Chapter 11 bankruptcy case. (See Kai
     Trust’s Motion in Limine and Supplemental Request for Judicial Notice, filed on 1/29/2019, Docket
25
     Nos. 47 and 48, respectively.)
     7
26     Miroyan admitted he transferred Parcel 53 from HR LLC to himself. (See, Action by Written
     Consent filed on 1/31/2019, Docket No. 51, and Exhibit “A” to the Motion)
27   8
       See Kai Decl., Exhibit 7, Order Confirming Second Amended Plan of Reorganization dated
28   October 6, 2016 and attached Plan, Kai Decl. Exhibit P. 119 ($359,000 in Unsecured Claims). And
     the Kai Trust filed a secured Proof of Claim on 2/4/19 (Claim No. 10) in the amount of $1,439,688.
                                                                                                     Page - 6
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1   was fraudulently transferred to Miroyan, and therefore will no longer be property of the bankruptcy

 2   estate.

 3             3.     Whether the foreign proceeding involves the debtor as a fiduciary.

 4                    The Civil Action does not involve Miroyan as a fiduciary.

 5             4.     Whether a specialized tribunal has been established to hear the particular cause

 6                    of action and whether that tribunal has the expertise to hear such cases.

 7                    The claims in the Civil Action are strictly a matter of Hawaiian law. The causes of

 8   action do not involve unsettled issues, nor do they require a specialized tribunal. The Hawaii court

 9   has general jurisdiction to decide all of the state law causes of action in the Civil Action. The

10   Hawaii court has the expertise to hear and decide issues arising under Hawaiian law. The optimal

11   court to decide these state law issues is the Hawaii court, which has dealt with the Civil Action for

12   over 4 – 1/2 years.9

13             5.     Whether the debtor's insurance carrier has assumed full financial responsibility

14                    for defending the litigation.

15                    The Kai Trust is not aware of insurance coverage for any of its claims in the Civil

16   Action.

17             6.     Whether the action essentially involves third parties, and the debtor functions

18                    only as a bailee or conduit for the goods or proceeds in question.

19                    The Civil Action is currently against HR LLC, the obligor on all of the Secured

20   Promissory Notes and Mortgages on Parcel 53 (See Kai Decl., Exhibits 1, 2, 4, 5 and 6). To the

21   extent HR LLC is a necessary party, this Court cannot resolve these issues unless HR LLC is

22   somehow joined.

23             7.     Whether the litigation in another forum would prejudice the interests of other

24                    creditors, the creditors' committee and other interested parties.

25                    The Kai Trust does not believe resolving these matters in the Civil Action would

26   prejudice other creditors or interested parties.

27             8.     Whether the judgment claim arising from the foreign action is subject to

28
     9
         The Civil Action was filed on or about May, 1, 2015 (Kai Decl., ¶15).
                                                                                                         Page - 7
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1                  equitable subordination under Section 510(c).

 2                  The Kai Trust does not believe a judgment in the Civil Action is subject to equitable

 3   subordination under §510(c).

 4          9.      Whether movant's success in the foreign proceeding would result in a judicial

 5                  lien avoidable by the debtor under Section 522(f).

 6                  A judgment in the Civil Action would not result in an avoidable judicial lien.

 7          10.     The interests of judicial economy and the expeditious and economical

 8                  determination of litigation for the parties.

 9                  This factor sharply favors granting The Kai Trust’s Motion. The Civil Action

10   progressed to the point of appointment of a Commissioner to conduct the auction of Parcel 53 in

11   Hawaii, where Parcel 53 is located. HR LLC is not a party to this action, but ostensibly owns all of

12   the alleged Counterclaims Miroyan now seeks to assert against the Kai Trust. Deciding these issues

13   in this Court could lead to inconsistent results and multiple appeals. The Motion should be granted

14   to continue the Civil Action.

15          11.     Whether the foreign proceedings have progressed to the point where the parties

16                  are prepared for trial.

17                  This factor also sharply favors granting the Kai Trust’s motion. The Hawaii court has

18   already heard and determined the Kai Trust’s Renewed Motion for Summary Judgment and for

19   Interlocutory Decree of Foreclosure in the Civil Action (Kai Decl., Exhibit 9). A Commissioner has

20   been appointed in the Civil Action, acting as a neutral party and an arm of the court. Hoge v. Kane

21   II, 4 Haw. App. 533, 539, 670 P.2d 36, 40 (1983). The Commissioner has already gone to great

22   lengths to market Parcel 53. (See Declaration of Andrew M. Kennedy filed on 1/26/19, Docket No.

23   40, and supplemental Errata Sheet filed on 1/17/19, Docket No. 44).

24          12.     The impact of the stay on the parties and the “balance of hurt.”

25                  Miroyan claims he was forced to transfer Parcel 53 from HR LLC to himself

26   because HR LLC was prevented from appearing without an attorney in the Civil Action. (See

27   Action by Consent, filed on 1/31/2019, Docket No. 51) By granting the Motion and allowing the

28   Kai Trust to join Miroyan as a defendant in the Civil Action, Miroyan will now be permitted to

                                                                                                     Page - 8
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1   appear and defend himself in the Civil Action without the need to retain counsel.

 2          The stay is prejudicial to the Kai Trust, and continues Miroyan’s free ride. No payments were

 3   ever made by HR LLC under the Note, Amended Note or 2013 Note, and Miroyan never offered to

 4   make adequate protection payments either in the HR LLC Bankruptcy Case10 or this Chapter 13 case.

 5   Specifically, HR LLC did not make the balloon payment that was due on December 1, 2013 under

 6   the Amended Note. Nor did HR LLC ever cure the default after due notice was made by the Kai

 7   Trust, through counsel. [Kai Decl., ¶¶11 – 12]

 8          Instead, HR LLC (through Miroyan), filed the HR LLC Bankruptcy that stayed the Civil

 9   Action. HR LLC was then able to buy more time with the empty promise Parcel 53 would be sold on

10   or before February 28, 2018 through the confirmed Second Amended Plan of Reorganization dated

11   October 6, 2016 (“Plan”). [Kai Decl., ¶¶16 – 17, Exhibit 7] But as the Bankruptcy Court found in the

12   Order dismissing the HR LLC Bankruptcy, HR LLC (and Miroyan) not only failed to comply with

13   the Plan, there was no intention to sell Parcel 53. [Kai Decl., ¶¶18 – 19, Exhibit 8, p. 4] Miroyan

14   should not be rewarded with the protection of the automatic stay in this bad faith Chapter 13 case

15   under these circumstances, and the Court should grant the Motion.

16          Dated: February 7, 2019
                                                          /s/ Wayne A. Silver
17                                                        Wayne A. Silver, attorney for KENNETH Y.
18                                                        KAI and TAE K. KAI, Trustees of the Kai
                                                          Family 1998 Trust
19
20
21
22
23
24
25
26
27   10
       HR LLC (through Miroyan) filed for Chapter 11 bankruptcy on or about April 4, 2016 in the U.S.
28   Bankruptcy Court for the District of Hawaii, Case No. 16-00348 (the “HR LLC Bankruptcy”). [Kai
     Decl., ¶¶15 – 16]
                                                                                                    Page - 9
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
 1                 CERTIFICATE OF SERVICE BY CM/ECF AND REGULAR MAIL

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am the attorney for KENNETH Y. KAI and TAE K. KAI, Trustees of the Kai Family 1998

 4   Trust, with offices at 643 Bair Island Road, Suite 403, Redwood City, CA 94063. On February 8, 2019,

 5   I caused to be served true and correct copies of the SUPPLEMENTAL BRIEF OF THE KAI FAMILY

 6   TRUST IN SUPPORT OF MOTION FOR RELIEF FROM STAY, by means of this Court’s electronic

 7   transmission to the Notice of Electronic Filing through the Court’s transmission facilities, to the parties

 8   and/or counsel who are registered CM/ECF users set forth on the ECF/CMS Mailing List obtained

 9   from this Court on this date, as follows:

10
                     Name                                            Email Address
11      Devin Derham-Burk                   ctdocs@ch13sj.com
12      Sean Ferry                          bkyecf@rasflaw.com, sferry@ecf.courtdrive.com
13      Office of the U.S. Trustee / SJ     USTPRegion17.SJ.ECF@usdoj.gov
14      Wayne A. Silver                     w_silver@sbcglobal.net, ws@waynesilverlaw.com

15          In addition on this date, I served a true and correct copy of the foregoing document on Debtor
16   MICHAEL HAROUTUN MIROYAN, and all creditors requesting notice by mail, by placing true
17
     and correct copies thereof enclosed in sealed envelopes, with first-class postage thereon fully
18
     prepaid, addressed to:
19            Michael Haroutun Miroyan                     Synchrony Bank
20            PO Box 3181                                  c/o PRA Receivables Management, LLC
              Saratoga, CA 95070-1181                      P.O. Box 41021
21                                                         Norfolk, VA 23541
22   and depositing said envelopes for mailing with the U.S. Postal Service at Redwood City, California.

23          I declare under penalty of perjury under the laws of the United States of America that the

24   foregoing is true and correct. Executed on February 8, 2019 at Redwood City, California.

25                                                                  /s/ Wayne A. Silver
                                                                    Wayne A. Silver
26
27
28

                                                                                                      Page - 10
     Supplemental Brief of the Kai Family Trust In Support of Motion for Relief from Stay
